Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        28-APR-2021
                                                        11:14 AM
                                                        Dkt. 5 ODAC

                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        KAMALALAWALU DICKSON,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-00840)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner Kamalalawalu Dickson’s application for writ

of certiorari, filed on April 8, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, April 28, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Todd W. Eddins